Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  May 18, 2015

The Court of Appeals hereby passes the following order:

A15D0376. IFE CHATMAN HENRY v. THE STATE.

      Ife Chatman Henry pled guilty to identity fraud, and we affirmed her conviction
on appeal in an unpublished opinion. See Chatman v. State, Case No. A14A1166,
decided September 22, 2014. She later filed a motion for credit for time served,
which the trial court denied by order entered November 26, 2014. Henry filed a
motion for reconsideration, which the court likewise denied. On March 9, 2015,
Henry filed an application for discretionary appeal in the Supreme Court, which
transferred the matter here.
      A discretionary application must be filed within 30 days of entry of the order
sought to be appealed. See OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-
35 are jurisdictional, and this Court cannot accept an application for appeal not made
in compliance therewith. See Boyle v. State, 190 Ga. App. 734 (380 SE2d 57) (1989).
Henry submitted her application 103 days after entry of the order denying her motion
for credit for time served. Although she filed a motion for reconsideration, such
motion does not extend the time for filing a discretionary application. See Cheeley-
Towns v. Rapid Group, Inc., 212 Ga. App. 183 (441 SE2d 452) (1994). And the
denial of a motion for reconsideration is not itself an appealable judgment. Bell v.
Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000).               Accordingly, this
application is DISMISSED as untimely.
Court of Appeals of the State of Georgia
                                     05/18/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.